Ordered that petitioner be and he is hereby allowed free process herein. Further ordered that petition for writ of mandamus filed August 21, 1961, be and the same is hereby denied for the reason that •the records of the District Court of the First Judicial District within and for ;Santa Fe County show that petition for •writ of habeas corpus filed therein by petitioner was dismissed upon motion of petivtioner’s attorney. Further ordered that petition for writ of habeas corpus filed September IS, 1961, be and the same is hereby denied.